Citation Nr: 9928702	
Decision Date: 10/03/99    Archive Date: 10/15/99

DOCKET NO.  95-37 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether a monthly apportionment of $273 of the veteran's 
improved disability pension benefits on behalf of his 
children, [redacted], [redacted] & [redacted], in the custody of 
[redacted], the veteran's former spouse, is warranted.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1973 to August 
1975.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from a March 1995 Special Apportionment decision of 
the Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted entitlement to a monthly 
apportionment of $273 of the veteran's improved disability 
pension benefits on behalf of his children, [redacted], 
[redacted] & [redacted], in the custody of [redacted], the veteran's 
former spouse.  The veteran filed a timely notice of 
disagreement, and was issued a statement of the case in 
August 1995.  The RO received his substantive appeal in 
October 1995, at which time he indicated that he wanted a 
hearing before a Member of the Board at the local RO (Travel 
Board).  The veteran and his former spouse were informed that 
this case was being certified and transferred to the Board by 
letter from the RO, dated July 13, 1998.  As 38 C.F.R. § 19.9 
(1998) has been changed to reflect that the Board is no 
longer required to remand cases to the RO, in the first 
instance, for purposes of hearing clarification, the Board 
sent a letter to the veteran in September 1998, asking him 
for clarification of the same.  Later that month, the veteran 
indicated, in writing, that he no longer wanted a Travel 
Board hearing.

The Board remanded this case to the RO for additional 
development in November 1998.  Following compliance, the RO 
confirmed and continued the denial of the benefit sought in a 
May 1999 supplemental statement of the case.  This case has 
now been returned to the Board for appropriate appellate 
consideration.


FINDINGS OF FACT

1.  The veteran is in receipt of improved VA disability 
pension benefits, which currently include an additional 
amount of $273 for his three minor children.

2.  The veteran's July 1993 divorce decree shows that his 
former spouse was awarded custody of his three minor 
children.

3.  Evidence of record at the time of the award of 
apportioned benefits shows that the veteran's dependents did 
not reside with him and demonstrates "hardship" on the part 
of the veteran's minor children, while failing to demonstrate 
"undue hardship" on the veteran.

4.  The veteran has not submitted evidence sufficient as to 
justify a belief by a fair and impartial individual that he 
is otherwise reasonably discharging his responsibility for 
the children's support.


CONCLUSION OF LAW

The apportionment of the veteran's VA pension benefits for 
his minor children, in the amount of $273, is warranted.  38 
U.S.C.A. § 5307(a) (West 1991); 38 C.F.R. §§ 3.450(a)(1)(ii), 
3.451 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, the Board finds 
that he has presented a claim which is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed.  The record is devoid of any indication that there 
are other records available which should be obtained.  
Therefore, no further development is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

A review of the record reveals that the veteran is in receipt 
of improved VA disability pension benefits, which currently 
includes an additional amount of $273 for his three minor 
children.

Prior to their divorce, [redacted] had been receiving 
apportionment of the veteran's disability compensation on 
behalf of herself and his minor children, in the amount of 
$312 from January 1, 1993.

In May 1993, however, VA received a letter, allegedly signed 
by [redacted], requesting that apportionment of the veteran's 
pension benefits be discontinued.  By VA letter dated in June 
1993, the parties were informed that VA had stopped 
apportionment.

The veteran and [redacted]'s divorce became final on July 1, 
1993.  [redacted] was awarded custody of the veteran's minor 
children.  However, the veteran was afforded visitation on 
the weekends (except for Mother's Day weekend), four weeks 
during the summer, and one week at Christmas. 

In late-July 1993, [redacted] re-applied for apportionment of 
the veteran's pension benefits on behalf of his minor 
children.

In October 1993, the veteran's former spouse submitted a 
statement claiming that she had a monthly income of $148 and 
monthly expenses of $678.

The veteran, in October 1993 reported monthly income from VA 
and SSA of 
$1,059.10 and monthly expenses of $813.50.  He also submitted 
cash register and cable receipts showing the things that he 
purchased for the children during their periods of 
visitation.

In a special apportionment decision, dated April 1994, the RO 
denied an apportionment of the veteran's pension benefits as 
a clear need had not been established.

The veteran's former spouse thereafter filed a timely notice 
of disagreement, noting that she only received $375 per month 
in food stamps, as well as $114 per month for the children 
and $38 per month for herself from SSA.  She also disavowed 
any knowledge of signing a request for termination of 
apportionment benefits.  She further noted that the divorce 
decree specifically contemplated that the monthly SSA and VA 
payments that the minor children received as a result of the 
veteran would constitute the full child support payment.

In a special apportionment decision, dated March 1995, the RO 
granted an apportionment of the veteran's pension benefits in 
the amount of $273, resolving all doubts by evidence of 
record and question of the signature on the request to 
terminate apportionment benefits.

The veteran filed a timely notice of disagreement and 
submitted copies of several United States Postal Money Orders 
payable to the order of one or more of his children in 1994.

In November 1998, the Board remanded this case to the RO 
noting that the cash register, cable and television bills, as 
well as United States Postal Money Orders, had not been 
considered in the 1995 special apportionment decision.  The 
Board also requested that the veteran be afforded an 
opportunity to submit additional receipts that would 
demonstrate that he is reasonably contributing to the support 
of his children.

A December 1998 letter from the RO requested that the veteran 
provide the information requested in the Board's Remand 
order.  To date, the veteran has failed to respond.

The law governing apportionment of a veteran's VA benefits 
provides that all or any part of the pension, compensation, 
or emergency officers' retirement pay payable on account of 
any veteran may be apportioned where the veteran is not 
residing with his or her spouse, or if the veteran's children 
are not residing with the veteran, and the veteran is not 
reasonably discharging his or her responsibility for the 
spouse's or children's support.  No apportionment is to be 
made where the veteran, the veteran's spouse (when paid "as 
wife" or "as husband"), surviving spouse, or fiduciary is 
providing for dependents.  Additional benefits for such 
dependents are to be paid to the veteran, spouse, surviving 
spouse, or fiduciary.  38 U.S.C.A. § 5307(a) (West 1991); 38 
C.F.R. § 3.450 (1998).

Without regard to any other provision regarding 
apportionment, where hardship is shown to exist, pension, 
compensation, emergency officers' retirement pay, or 
dependency and indemnity compensation may be specially 
apportioned between the veteran and his or her dependents, or 
the surviving spouse and children, on the basis of the facts 
in the individual case, as long as it does not cause undue 
hardship to the other persons in interest, except as to those 
cases governed by 38 C.F.R. § 3.458(b) and (c) (1998).  In 
determining the basis for special apportionment, 
consideration is to be given to such factors as: the amount 
of VA benefits payable; other resources and income of the 
veteran and those dependents in whose behalf apportionment is 
claimed; and special needs of the veteran, his or her 
dependents, and the apportionment claimants.  The amount 
apportioned should generally be consistent with the total 
number of dependents involved.  Ordinarily, apportionment of 
more than 50 percent of the veteran's benefits would 
constitute undue hardship on him or her, while apportionment 
of less than 20 percent of his or her benefits would not 
provide a reasonable amount for any apportionee.  38 C.F.R. § 
3.451 (1998).

In consideration of the foregoing, the Board finds that 
apportionment of additional benefits that the veteran 
receives for his three minor children was proper.  The 
evidence of record extending from 1992 clearly shows that his 
three minor children have been in the custody of his former 
spouse, who has been experiencing financial hardship.  The 
objective evidence of record, however, does not clearly show 
that apportionment would cause the veteran financial 
hardship.  Although the veteran has submitted a some evidence 
that he had provided some monies to his children in 1994 and 
has provided for their care during periods of Court-ordered 
visitation, the Board is satisfied that the veteran did not 
take on such a full-time custodial role as to demonstrate 
that he has been reasonably discharging his responsibility, 
outside of the apportionment award, for the year-round 
support of his three minor children.  Indeed, the veteran 
failed to respond to the VA's request for evidence 
demonstrating that he otherwise continues to contribute to 
the support of his three minor children weighs heavily 
against such a finding.

In view of the foregoing, the Board finds that apportionment 
of the veteran's VA pension benefits for his minor children, 
in the amount of $273, is warranted.  38 U.S.C.A. § 5307(a) 
(West 1991); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451 (1998).


ORDER

Apportionment to the veteran's former spouse of the 
additional disability pension benefits payable for his three 
minor children was proper.  The benefit sought on appeal is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

